765 N.W.2d 876 (2009)
Ziara FITZGERALD, a Minor, by her Next Friend, Geamill GIBSON, Plaintiff-Appellant,
v.
BOARD OF HOSPITAL MANAGERS FOR the CITY OF FLINT, d/b/a Hurley Medical Center, Defendant-Appellee, and
Larry D. Young and Northpointe Community and Education Center, a/k/a Hamilton Community Health Network, Inc., Defendants.
Docket No. 138224. COA No. 280032.
Supreme Court of Michigan.
June 10, 2009.

Order
On order of the Court, the application for leave to appeal the December 30, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.